                   Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 1 of 6




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   JARED ANTHONY WINTERER,                                  CASE NO. C20-0557-JCC
10                               Plaintiff,                   ORDER
11            v.

12   WILLIAM BARR,

13                               Defendant.
14

15            This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 21). Having thoroughly
17   considered the R&R, Plaintiff’s objections thereto (Dkt. Nos. 22, 23, 24), and the relevant
18   record, the Court hereby OVERRULES Plaintiff’s objections and ADOPTS the R&R for the
19   reasons explained herein.
20   I.       BACKGROUND
21            Plaintiff Jared Winterer is a Washington state prisoner currently confined at the Monroe
22   Correctional Complex. He filed this civil rights action pro se and in forma pauperis against
23   William Barr, United States Attorney General, alleging that the United States has violated the
24   Emergency Medical Treatment and Labor Act (EMTALA), the Torture Victim Protection Act
25   (TVPA), and the Fifth and Eighth Amendments to the United States Constitution. (See Dkt. Nos.
26   8, 9.)


     ORDER
     C20-0557-JCC
     PAGE - 1
               Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 2 of 6




 1          According to Plaintiff’s allegations, he was in a serious car accident as a teenager in

 2   2004. After being ejected from the car, he was flown to Yakima Regional Medical Center, where

 3   he received treatment for his injuries. Plaintiff’s complaint alleges that the Yakima Regional

 4   Medical Center violated EMTALA by failing to adequately screen and treat his traumatic brain

 5   injury (TBI). (Dkt. No. 9 at 6.) He alleges that this EMTALA violation has led to “over 15 years

 6   of adapting to personal injuries as doctors in hospitals, jails, and prisons don’t or haven’t seen

 7   my serious medical needs.” (Id.) As a result, he claims that since January 2005, “the [Fifth]

 8   Amendment has been violated as untreated severe TBI . . . has limited and restricted my

 9   behaviors and actions by depriving me of life, liberty, and property . . . without due process of

10   law whether I’ve been incarcerated or not which has . . . violated the [Eighth] Amendment by

11   making punishment cruel and unusual.” (Id. at 7.)

12          Plaintiff’s complaint further alleges that his untreated medical issues have led to several

13   criminal convictions and that at present, the Washington Department of Corrections is providing

14   inadequate care by failing to give him a pituitary MRI, neurotransmitter and hormone

15   medications, and specific blood tests. (Id. at 12.) He contends that his complaint “falls on the

16   United States” because “finding all the state employees to defend for this is impossible and my

17   contract was signed with the United States for citizenship on my birthdate.” (Id. at 13.) He

18   claims that “[c]ontract violations will persist until the United States provides adequate treatment
19   for my emergency.” (Id.) As relief, he seeks expungement of his criminal history, release from

20   state custody, damages, and payment for medical treatment. (Id. at 18.)

21          After reviewing Plaintiff’s complaint, Judge Theiler concluded that Plaintiff failed to

22   state a claim and issued an order declining to serve the complaint but granting leave to amend.

23   (Dkt. No. 10.) Plaintiff did not file an amended complaint and instead submitted a filing

24   reiterating his demands for relief. (Dkt. No. 20.) Judge Theiler now recommends that the Court

25   dismiss Plaintiff’s complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B) because (1) the

26   complaint does not comply with Federal Rule of Civil Procedure 8(a) because Plaintiff’s


     ORDER
     C20-0557-JCC
     PAGE - 2
               Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 3 of 6




 1   statement of his claim is lengthy, confusing, and fails to identify a plausible claim for relief; (2)

 2   Plaintiff fails to allege facts demonstrating that the named defendant personally participated in

 3   the violation of Plaintiff’s federal rights; (3) Plaintiff’s challenges to his various state court

 4   convictions and his current confinement are barred by Heck v. Humphrey, 512 U.S. 477 (1994);

 5   (4) at least some of Plaintiff’s claims appear to be barred by the statute of limitations; and (5) to

 6   the extent he seeks to bring claims against the United States, the United States has not waived its

 7   sovereign immunity with respect to suits brought under the civil rights statutes. (Dkt. No. 21 at

 8   2–4.) Judge Theiler also recommends the dismissal be counted as a strike under 28 U.S.C.

 9   § 1915(g). Plaintiff filed objections to Judge Theiler’s R&R. (Dkt. Nos. 22, 23, 24.)1

10   II.     DISCUSSION

11           A.      Legal Standard

12           Objections to a magistrate judge’s report and recommendations are reviewed de novo. 28

13   U.S.C. § 636(b)(1). The Court must dismiss an in forma pauperis complaint if the action raises

14   frivolous or malicious claims, seeks monetary relief from a defendant who is immune from such

15   relief, or fails to state a claim. 28 U.S.C. § 1915(e)(2)(B). To state a claim for relief, a pleading

16   must contain “a short and plain statement showing that the pleader is entitled to relief.” Fed. R.

17   Civ. P. 8(a)(2). Conclusory allegations of law and unwarranted factual inferences are not

18   sufficient to state a claim. Vasquez v. Los Angeles Cnty., 487 F.3d 1246, 1249 (9th Cir. 2007).
19   Dismissal is also appropriate if a complaint fails to put forth a “cognizable legal theory.”

20   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). The Court liberally

21
     1
       Plaintiff also submitted several additional filings that reiterate his allegation that Yakima
22   Regional Medical Center violated EMTALA, explain how he plans to obtain evidence, and state
23   that he does not want his claims dismissed. (See Dtk Nos. 25, 26, 27.) These filings, which make
     only general objections and summarize arguments previously presented, do not constitute proper
24   objections to the R&R because they do not focus the Court’s attention on any specific issues for
     review. See Howard v. Sec’y of Health and Human Svcs., 932 F.2d 505, 509 (6th Cir. 1991); Ali
25   v. Grounds, 236 F. Supp. 3d 1241, 1249 (S.D. Cal. 2017). The Court reviews de novo only
     Plaintiff’s objections that direct the Court to specific alleged errors in the R&R. See Strawbridge
26   v. Sugar Mountain Resort, Inc., 243 F. Supp. 2d 472, 475 (W.D.N.C. 2003).

     ORDER
     C20-0557-JCC
     PAGE - 3
               Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 4 of 6




 1   construes a pro se complaint in the light most favorable to the plaintiff. Erickson v. Pardus, 551

 2   U.S. 89, 93 (2007).

 3          B.      Analysis

 4          Plaintiff objects to Judge Theiler’s recommendation, arguing that his claims against the

 5   United States are not barred by sovereign immunity, his claims are not time barred, and his

 6   claims are not barred by Heck, 512 U.S. 477. (See generally Dkt. Nos. 22, 23, 24.)

 7          First, Plaintiff argues that sovereign immunity does not bar his claims against the United

 8   States because he is “suing the United States for violating the contract of my citizenship.” (Dkt.

 9   No. 24 at 1; see Dkt. No. 22-1 at 2.) Plaintiff may be referencing Congress’ waiver of sovereign

10   immunity for some contract claims against the federal government and its agencies in the Little

11   Tucker Act, 28 U.S.C. § 1346(a)(2). Under that act, immunity is generally waived when the

12   government enters a contract in a proprietary context, but not when the government enters a

13   contract in its sovereign capacity. See Kania v. United States, 227 Ct. Cl. 458, 464 (Ct. Cl. 1981)

14   (“Congress undoubtedly had in mind as the principal class of contract case in which it consented

15   to be sued, the instances where the sovereign steps off the throne and engages in purchase and

16   sale of goods, lands, and services, transactions such as private parties, individuals, or

17   corporations also engage in among themselves.”). Plaintiff does not identify a specific contract

18   he made with the federal government that falls within the scope of the Little Tucker Act, nor
19   does he identify any other basis for finding a waiver of sovereign immunity. Because the United

20   States has not waived its sovereign immunity with respect to suits brought under the civil rights

21   statutes, any intended claims against the United States are barred. See Davis v. United States

22   Dep’t of Justice, 204 F.3d 723, 726 (7th Cir. 2000); Affiliated Prof’l Home Health Care Agency

23   v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999). Plaintiff’s objection is overruled.

24          Plaintiff also argues that Judge Theiler erred in concluding that many of his claims are

25   time-barred because, under 28 U.S.C. § 2401, the statute of limitations for claims against the

26   United States is six years. (See Dkt. No. 22-1 at 1.) As sovereign immunity bars Plaintiff’s


     ORDER
     C20-0557-JCC
     PAGE - 4
               Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 5 of 6




 1   claims against the United States, the United States is not a proper defendant and that statute does

 2   not apply. Judge Theiler properly concluded that the statute of limitations applicable to

 3   Plaintiff’s civil rights claims is three years. See Wilson v. Garcia, 471 U.S. 261 (1985) (holding

 4   that for claims brought under 42 U.S.C. § 1983, federal courts apply the forum state’s statute of

 5   limitations governing personal injury actions); Wash. Rev. Code § 4.16.080(2) (providing for a

 6   three-year statute of limitations). Plaintiff’s allegations span approximately 15 years. Therefore,

 7   Judge Theiler properly concluded that even had Plaintiff named proper defendants, many of his

 8   claims would be time-barred.

 9          Finally, Plaintiff argues that Heck, 512 U.S. 477, does not bar his claims “because

10   invalidating my criminal convictions or sentences would violate the [Eighth] Amendment.” (Dkt.

11   No. 23 at 2.) It is not clear what Plaintiff means by this objection. In his complaint, he seeks

12   expungement of his criminal history and release from custody and alleges that the Washington

13   State Department of Correction’s failure to provide him adequate care for his TBI and related

14   medical issues violates the Eighth Amendment. As Judge Theiler concluded, to the extent

15   Plaintiff challenges the fact or duration of his confinement, his sole federal remedy is a writ of

16   habeas corpus, Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973), and his section 1983 action is

17   barred, Heck, 512 U.S. at 489.

18   III.   CONCLUSION
19          For the foregoing reasons, the Court ADOPTS the R&R (Dkt. No. 21) in its entirety,

20   OVERRULES Plaintiff’s objections thereto (Dkt. No. 22, 23, 24), and DISMISSES Plaintiff’s

21   complaint under 28 U.S.C. § 1915(e)(2)(B) without prejudice. The Court DIRECTS the Clerk to

22   send a copy of this Order to Plaintiff and Judge Theiler. The Clerk shall count this dismissal as a

23   strike under 28 U.S.C. § 1915(g).

24   //

25   //

26   //


     ORDER
     C20-0557-JCC
     PAGE - 5
              Case 2:20-cv-00557-JCC Document 28 Filed 12/11/20 Page 6 of 6




 1   DATED this 11th day of December 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0557-JCC
     PAGE - 6
